Electronically Filed
                                                       Supreme Court
                                                       SCAD-13-0000057
                                                       17-APR-2013
                                                       08:18 AM
                           SCAD-13-0000057

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                   STEVEN B. SONGSTAD, Respondent.


                         ORIGINAL PROCEEDING
      (ODC 06-088-8428, 08-008-8651, 08-030-8673, 09-043-8766,
  09-044-8767, 09-045-8768, 09-079-8802, 09-083-8806, 09-101-8824,
 10-004-8838, 10-005-8839, 10-035-8869, 10-037-8871, 11-028-8952)

                          ORDER OF DISBARMENT
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.

            Upon consideration of the Disciplinary Board’s report
 and recommendation to disbar Respondent Steven B. Songstad and
 upon full consideration of all the evidence in the record, this
 court reaches the following findings and conclusions by clear and
 convincing evidence; specifically,
            In ODC Case No. 06-088-8428, Songstad unreasonably
 delayed the filing of the client’s complaint for twenty-two
 months, failed to consult the client concerning the substantive
 allegations in the case and the means by which to pursue them or
 to inform the client of Songstad’s opinion the case had no merit,
 failed to communicate the procedural status of the litigation or
 to inform the client of Songstad’s unavailability during the
winter months, and failed to respond to lawful court notices or
to perform required legal work, resulting in the Final Order of
Dismissal of his client’s complaint, in violation of Rules 1.1,
1.3, 1.4(a), 1.4(b), 2.1, and 3.2 of the Hawai#i Rules of
Professional Conduct (HRPC).    In addition, Songstad abandoned the
representation, thereby failing to take reasonable steps to
protect Graham’s interests or to timely transfer Graham’s files
to identified successor counsel, in violation of HRPC Rule
1.16(d), and failed to respond to ODC’s repeated inquiries into
the matter, necessitating the issuance of a subpoena, the
directives of which he subsequently failed to obey, in violation
of HRPC Rules 8.1(b) and 8.4(d).
          In ODC Case. No. 08-008-8651, Songstad’s failure to
perform any work on the client’s matter after October, 2005, the
subsequent abandonment of the client’s representation, and
Songstad’s failure to transfer to the court clerk the videotapes
related to the litigation violated HRPC Rules 1.1, 1.3, 3.2,
1.15(f)(4), and 1.16(d).   Songstad’s failure to respond to ODC’s
inquiries in the matter, necessitating the issuance of a
subpoena, and his unavailability for service of process, violated
HRPC Rules 8.1(b) and 8.4(d).
          In ODC Case No. 08-030-8673, Songstad, by failing,
despite more than seven extensions, to file an opening brief in
consolidated appeal No. 26128 before the Intermediate Court of
Appeals (ICA) during a two-year period, or to respond to the
ICA’s November 30, 2006 court order to show cause for his
inaction, violated HRPC Rules 1.1, 1.3, 3.2, and 3.4(e).    His

                                   2
subsequent failure to respond to the ICA’s November 16, 2007
order to show cause or the court’s subsequent December 28, 2007
order imposing sanctions and directing him to file an affidavit
of proof of payment, constitute additional, separate violations
of HRPC Rule 3.4(e).   His failure to respond to ODC’s inquiries
into the matter, requiring the issuance of a subpoena, and his
subsequent failure to obey the directives therein, violated HRPC
Rules 8.1(b) and 8.4(d).
          In ODC Case No. 09-043-8766, by failing to file an
opening brief in an appellate matter before the ICA over an
eighth month period or to respond to the December 3, 2008 order
by the ICA to show cause for his inaction, despite diligent
attempts by the clerk’s office to contact him, Songstad violated
HRPC Rules 1.1, 1.3, 3.2, and 3.4(e).   By failing to respond to
ODC inquiries into the matter, necessitating the issuance of a
subpoena, and his failure to demonstrate good cause for his
subsequent failure to obey the subpoena and to present himself at
ODC’s offices at the appointed date and time, Songstad violated
HRPC Rules 8.1(b) and 8.4(d).
          In ODC Case No. 09-044-8767, by failing to pursue the
client’s litigation for more than eighteen months, or to
communicate with the clients concerning the status of their claim
or how best to pursue it, Songstad violated HRPC Rules 1.1,
1.2(a), 1.3, 1.4(a) and 1.4(b).   By failing to respond to ODC’s
initial inquiries, necessitating the issuance of a subpoena, and
by failing to obey the directives of the subpoena by failing to
present himself at ODC’s offices at the appointed date and time,

                                  3
Songtad violated HRPC Rules 8.1(b) and 8.4(d).
          In ODC Case Nos. 09-045-8768 and 09-079-8802, by
failing to timely file required documents in a consolidated
appeal to the ICA in Case No. 29588 and by failing to respond to
the ICA’s June 25, 2009 lawful court order in the appeal
regarding his inaction, Songstad violated HRPC Rules 1.1, 1.3,
3.2, and 3.4(e).   By failing to respond to ODC’s inquiries in the
matter, necessitating the issuance of a subpoena, and by failing
to appear as commanded at the date and location set forth in the
subpoena, Songstad violated HRPC Rules 8.1(b) and 8.4(d).
          In ODC Case No. 09-083-8806, by failing to advance the
client’s litigation between August, 2006 and November, 2009,
resulting in the dismissal of the client’s complaint, Songstad
violated HRPC Rules 1.1, 1.3, and 3.2.   By failing to communicate
with the client between April, 2007 and September, 2009,
including informing the client of the dismissal of the complaint,
Songstad violated HRPC Rules 1.4(a) and 1.4(b).
          In ODC 09-101-8824, by failing to timely advance the
litigation and, after receiving notice of the impending dismissal
of the complaint, failing to take steps to protect his client’s
interests, Songstad violated HRPC Rules 1.1, 1.3, 1.4(b) and 3.2.
By failing to monitor the status of the litigation so as to be
unaware it had been dismissed due to his failures to take
required actions, Songstad violated HRPC Rules 1.1 and 1.3.    By
misrepresenting to the successor attorney the steps Songstad had
taken in the litigation, Songstad violated HRPC Rule 8.4(c).   By
failing to respond to the requests from the client and the

                                 4
successor attorney for the client’s files, Songstad violated HRPC
Rule 1.16(d).   By failing to reply to ODC’s three separate
inquiries into the matter, necessitating the issuance of a
subpoena, by failing to make himself available for service, and
by failing to fully respond to ODC’s reasonable inquiries,
Songstad violated HRPC Rule 8.1(b) and 8.4(d).
           In ODC Case No. 10-004-8838, by failing to reduce the
contingency fee agreement with the client to writing, and by
depositing the settlement funds into his client trust account
using a non-preprinted deposit slip, Songstad violated HRPC Rules
1.5(c) and 1.15(b), respectively.        By failing to promptly provide
the client with an accounting of the settlement funds or to
deliver the funds due to the client, Songstad violated HRPC Rules
1.3,   1.15(f)(3) and 1.15(f)(4).       By drawing funds from his
client trust account below the level representing the funds held
in trust for the client in question, Songstad misappropriated
those funds, totaling $7,735.13, in violation of HRPC Rule
1.15(c).   By failing to respond to ODC’s inquiries, necessitating
the issuance of a subpoena, and by failing to make himself
available for service, Songstad violated HRPC Rules 8.1(b) and
8.4(d).
           In ODC Case No. 10-005-8839, by failing to initiate the
client’s requested litigation over a nine-month period or to
respond to the client’s reasonable requests concerning the status
and pursuit of the matter, Songstad violated HRPC Rules 1.3,
1.4(a), 1.4(b), and 3.2.   By failing to respond to ODC’s
inquiries, necessitating the issuance of a subpoena, and by

                                    5
failing to make himself available for service, Songstad violated
HRPC Rules 8.1(b) and 8.4(d).
           In ODC Case No. 10-035-8869, by failing to reduce the
contingency fee agreement to writing, Songstad violated HRPC Rule
1.5(c).   By failing to complete required stages in the
litigation, resulting in the dismissal of the complaint, failing
to inform the client of the dismissal or to otherwise communicate
with him, and by misrepresenting the status of the matter to the
client a month after the dismissal was entered, Songstad violated
HRPC Rules 1.3, 1.4(a), 1.4(b), 3.2 and 8.4(c).   By failing to
respond to ODC’s inquiries into the matter, Songstad violated
HRPC Rules 8.1(b) and 8.4(d).
           In ODC Case No. 10-037-8871, by failing to supervise or
train his staff, over whom he had direct supervisory authority,
to ensure ODC’s inquiries were effectively transmitted to him
while he was away from his office for an extended period of time,
Songstad violated HRPC Rule 5.3(b).   By missing three successive
court appearances on his client’s behalf, without good cause
demonstrated, and subsequently failing to inform the client of
his suspension from the practice of law, Songstad violated HRPC
Rules 1.3, 1.4(a), 1.4(b), and 1.16(d).   Though the record is
insufficient to support the conclusion, by clear and convincing
evidence, that Songstad did not earn the $7,000.00 fee paid by
the complainant, it does support the conclusion that, by failing
to provide the client with an accounting of the client funds,
sufficient to justify his refusal to provide a refund, Songstad
violated HRPC Rule 1.15(f)(3).

                                 6
           In ODC Case No. 11-028-8952, by drafting legal
documents for a former client and advising the client on the
client’s civil action during the period of Songstad’s suspension
from the practice of law, Songstad violated HRPC Rule 5.5.    By
failing to respond to ODC’s inquiries into the matter, Songstad
violated HRPC Rule 8.1(b) and 8.4(d).
           In aggravation, we find by clear and convincing
evidence a prior disciplinary record evincing similar misconduct,
a pattern of misconduct over time, vulnerable clients, a selfish
motive, multiple violations in the present matter, bad faith
obstruction of the disciplinary process by intentionally failing
to comply with orders of the disciplinary agency, a refusal to
acknowledge the wrongful nature of the conduct in the record,
substantial experience in the practice of law, and an
indifference to making restitution.   We find no mitigating
factors.   Therefore, disbarment being an appropriate sanction,
           IT IS HEREBY ORDERED that Respondent Steven B. Songstad
is disbarred from the practice of law in the State of Hawai#i
effective thirty days after the entry of this order.
           IT IS FURTHER ORDERED that Respondent Songstad shall,
in accordance with Rule 2.16(d) of the Rules of the Supreme Court
of the State of Hawai#i (RSCH), file with this court within 10
days after the effective date of his disbarment, an affidavit
showing compliance with RSCH Rule 2.16(d) and this order.
           IT IS FURTHER ORDERED that Respondent Songstad shall
pay $18,333.33 in restitution to Randal Draper, and $100.00 in
restitution to Kurt Butler, and further that any future

                                 7
reinstatement to the practice of law shall be contingent upon
proof of such payment being made, in addition to any requirements
imposed pursuant to RSCH Rules 2.3, 2.16, and 2.17.
          IT IS FINALLY ORDERED that Respondent Songstad shall
pay all costs of these proceedings as approved upon the timely
submission of a bill of costs and an opportunity to respond
thereto, as prescribed by RSCH Rule 2.3(c).
          DATED:   Honolulu, Hawai#i, April 17, 2013.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack




                                 8